973 So.2d 1253 (2008)
Hamp O. GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1300.
District Court of Appeal of Florida, Fifth District.
February 8, 2008.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Walker v. State, 965 So.2d 1281, 1284 (Fla. 2d DCA 2007) (holding that resisting an officer with violence is a forcible felony for purposes of the prison releasee reoffender statute).
TORPY, LAWSON, JJ., and THOMPSON, E., Senior Judge, concur.